Chase, Ch. J.
The jurymen and witnesses, during their attendance on the court, are privileged from arrest? but it is a privilege of the court, and not of the party. Calvert county court, whose business might have been impeded by the arrest, could have discharged the defendant from it; but as soon as he was discharged from attending the court, he would be liable to be taken again on the same process. This court cannot discharge the defendant. His privilege ceased as soon as the county court discharged him from attending as a juryman. If this court were to discharge him, it would put the plaintiff hack without any fault of his, but by the fault of the sheriff in serving the process at an Improper time.
Motion overruíeb»